DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim partially recites, “a third piezoelectric unit and a fourth piezoelectric unit” without reciting a first and second piezoelectric units, thus it is unclear whether the first and second piezoelectric units are part of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maezono (US Patent No. 7,856,181).
Regarding claims 1-3, 5 and 15, Maezono teaches an optical system, comprising:
a first optical module (Fig. 4, item 11a);
a second optical module (13a);
a light-quantity adjustment module (Fig. 5, item 12a);
wherein the first optical module, the second optical module and the light quantity adjustment module are arranged in a direction of an optical axis (Fig. 4);
a first optical-path adjustment module (17a), changing the traveling direction of a light ray from a first direction to a direction of the optical axis;
a second optical-path adjustment module (18a), changing the traveling direction of the light ray from the direction of the optical axis to a second direction, wherein the first direction is different from the second direction;
wherein the first optical module, the second optical module, the first optical-path adjustment module, the second optical-path adjustment module, and the light-quantity adjustment module are arranged in the direction of the optical axis [claim2];
wherein the first direction and the second direction are perpendicular to the direction of the optical axis (Fig. 4) [claim 3];
a fixed portion, wherein the fixed portion includes a housing, wherein the first optical module and the second optical module are disposed within the housing (Fig. 4) [claim 5];
wherein the light-quantity adjustment module comprises:
a frame; and light-quantity adjustment element disposed within the frame, and movable relative to the frame (implicit) [claim 15].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maezono in view of Yao et al. (US Pub. No. 2021/0333529).
Regarding claim 4, Maezono teaches all the claimed limitations except for the first direction is parallel to the second direction. Yao teaches a folded camera assembly having a first direction parallel to the second direction (Fig. 1A). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation of the first and the second direction to be parallel to one another in order to obtain a smaller and compact optical system.
Claim(s) 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maezono in view of Hosono (US Patent No. 7,509,041).
Regarding claims 6-7, Maezono teaches all the claimed limitations except for the light-quantity adjustment module is positioned between the first optical module and the second optical module, wherein the light-quantity adjustment module is movable along the direction of the optical axis relative to the housing; wherein the light-quantity adjustment module is connected to the first optical module, and the light-quantity adjustment module and the first optical module are movable along the direction of the optical axis simultaneously [claim 7]. Hosono teaches a light-quantity adjustment module (Fig. 7, item 9b) is positioned between a first optical module (7b) and a second optical module, wherein the light-quantity adjustment module is movable along the direction of the optical axis relative to the housing; wherein the light-quantity adjustment module is connected to the first optical module, and the light-quantity adjustment module and the first optical module are movable along the direction of the optical axis simultaneously (Fig. 7). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify said light-quantity adjustment module as taught by Hosono in order to achieve a more efficient focusing and zooming operation.
Regarding claim 8, Maezono, as modified by Hosono, teaches all the claimed limitations except for the light-quantity adjustment module is connected to the second optical module, and the light-quantity adjustment module and the second optical module are movable along the direction of the optical axis relative to the housing simultaneously, however it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to arrange for the light-quantity adjustment module to be connected and movable with the second optical module as claimed since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claims 9-11, Maezono teaches all the claimed limitations except for the light-quantity adjustment module is positioned between the first optical path-adjustment module and the first optical module; wherein the housing has a first surface inside the housing, and the first surface is parallel to the first direction, wherein the light-quantity adjustment module is fixedly disposed on the first surface [claim 10]; a third optical module positioned between the light-quantity adjustment  module and the first optical module, wherein the third optical module is fixedly connected to the light -quantity adjustment module and the housing [claim 11]. Hosono teaches a light-quantity adjustment module (Fig. 6A, item 9a) positioned between a first optical path-adjustment module (8a) and a first optical module (7a); wherein the housing has a first surface inside the housing, and the first surface is parallel to the first direction, wherein the light-quantity adjustment module is fixedly disposed on the first surface (Fig. 6A, annotated); ]; a third optical module positioned between the light-quantity adjustment  module and the first optical module, wherein the third optical module is fixedly connected to the light -quantity adjustment module and the housing (Fig. 6A, annotated). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to position said light-quantity adjustment module between the first optical-adjustment path module and the first optical module because it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

    PNG
    media_image1.png
    384
    604
    media_image1.png
    Greyscale

Regarding claim 12, Maezono, as modified by Hosono, teaches all the claimed limitations except for a third optical module positioned between the first optical-path adjustment module and the light-quantity adjustment module, wherein the light-quantity adjustment module is fixedly connected to the third optical module. Hosono further teaches a third optical module (7b) positioned between the first optical-path adjustment module (8b) and the light-quantity adjustment module, wherein the light-quantity adjustment module is fixedly connected to the third optical module (Fig. 7). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to position said third optical as taught because it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maezono in view of Ide (US Pub. No. 2008/0074001).
Regarding claim 16, Maezono teaches all the claimed limitations except for a control assembly, wherein the light-quantity adjustment module further comprises: a driving portion connected to the light-quantity adjustment element; and a conducting portion, wherein one end of the conducting portion is connected to the driving portion, and the other end of the conducting portion extends out of the light-quantity adjustment module and is electrically connected to the control assembly; wherein the driving portion receives a signal from the conducting portion, driving the light-quantity adjustment element to move relative to the frame. Ide taches a control assembly, wherein the light-quantity adjustment module further comprises: a driving portion (302) connected to the light-quantity adjustment element; and a conducting portion (100), wherein one end of the conducting portion is connected to the driving portion, and the other end of the conducting portion extends out of the light-quantity adjustment module and is electrically connected to the control assembly; wherein the driving portion receives a signal from the conducting portion, driving the light-quantity adjustment element to move relative to the frame. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a control unit as taught in order to control the movement of the light-quantity adjustment element.
Allowable Subject Matter
Claims 13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852